DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-4 and 6-11 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the light emitting device further includes an electron injection layer between the second electrode and the second light emitting layer, wherein the electron injection layer includes one or more of LiF, LiQ (lithium quinolate), Li2O, BaO, NaCI, CsF, Yb, RbCI, or Rbl, wherein the first light emitting layer and the second light emitting layer emit a same color light, and wherein the color conversion layer is spaced apart from the first electrode and the second electrode.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 8 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein at least two light emitting layers between the first electrode and the second electrode, the at least two light emitting layers overlapping each other; and a color conversion layer disposed on the substrate, the color conversion layer including a quantum dot material and overlapping the at least two light emitting  wherein the display further comprises a buffer layer between the second electrode and the at least two light emitting layers, and wherein the color conversion layer is spaced apart from the first electrode and the second electrode.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-4, 6-7 and 9-11 depend from claim 1 or 8 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYOUNG LEE/Primary Examiner, Art Unit 2895